Title: To John Adams from Pierre Huet de La Valinière, 5 February 1800
From: La Valinière, Pierre Huet de
To: Adams, John


				
					Monsieur … & Respectable President
					A. S. Sulpice District de Montreal Gouvernement de Quebec en Canada Ce 5. Fev. 1800.
				
				Permettez moi de vous avoüér ma faute et de la reparer ici s’il est possible.Si vous vous ressouvenez d’un Ecclesiastique que vous avez presenté vous même a Mr de Vergennes; C’est moi. je sortois des prisons d’Angleterre ou la guerre Americaine m’avoit fait retenir huit moi: j’eus l’honneur de vous en parler dans l’appartement de ce Ministre, en attendant qu’il revint du Conseil; vous futes sensible a mes malheurs, et dés que Mr de Vergennes parut Vous me presentates a lui, avec le zele d’un vrai et tendre ami, disant: Ce Monsieur est un des nôtres puisqu’il a souffert pour nous.Obligé aprés mon retour en Canada en 1785, de repartir, j’ai eté quelque mois a New-york, je n’ai pas osé vous aller voir: j’ai donc grandement manqué a mon devoir dans la seule crainte de vous être a charge. J’ai eté de la aux ilinois et suis revenu a New-york en 1790, ou la même raison, malgré mon desir, m’a fait faire la même faute: Là je mis a la Banque 1500 piastres: Puis, la langue du péïs ne m’etant pas naturelle, je pris la resolution de retourner finir mes jours en Canada: Alors la difficulté d’en retirer la rente, et sa modicité n’etant pas capable de me faire subsister; je consentis a en faire heritier Mr. de la Forest, (qui m’avoit servi de procureur jusqu’à ce tems là). a condition qu’il m’en donneroit 11. pC C’est a dire 165 doll. par an, par quartier de 41. d. 1/4.Ore Ce Monsr. qui m’a payé exactement jusqu’à son depart, m’ecrivit de Philadelphie le 14. juill. 1795: disant: j’ai laissé ma procuration generalle a Mr. Tench Coxe Commissionner of the revenüe of the United States Wallace Street, vous pouvez vous addresser a lui pour votre rente, qui sera reguliérement et ponctuellement a vos ordres &c. En consequence mondt. sieur Tench Coxe me l’a payée en effet au moins 2. années de suite; Mais ayant ayant negocié l’été dernier 2. traites sur lui pour 5. quartiers qui m’étoient dus au 1er. d’Aout 1799. Ce Monsieur, je ne sai pour quelle raison, a laissé protester les 2. traites, disant: qu’il n’a point d’argent à moi. en sorte qu’il m’a fallu rendre l’argent et payer les frais.je sais que cette matiere ne vous regarde en rien, mais la tendresse de votre coeur me fait esperer, que si l’occasion se presente, vous voudrez bien dire un mot en ma faveur. L’on m’a dit que ce Mr. Tench Coxe n’est plus Commissionner des Revenues &c—Mais qu’il est Caissier de la banque.La rente qui m’est düe n’a aucun raport aux affaires d’Etat,—je ne m’en suis jamais mêlé.j’ecris par une autre occasion a Ce Mr. Tench Coxe et lui envois copie de mon titre et de la lettre de Mr. la Forest a son depart. afin qu’il ne soit pas Lui mème suspect en me payant une rente qui m’est si legitimement düeExcusez, je vous prie la liberté que je prends; je ne merite pas de vous une reponse, qui pouroit peut être me rendre ici suspect! Je me Contente de vous dire que je n’oublierai jamais la gracieuse entrevue dont j’ai parlé cy devant.J’ai l’honneur d’être avec le respect le plus affecteux / Monsieur et Cher President / Votre tres humble et tres obeïssant / serviteur
				
					 P: Huet de la Valinere ptre
				
				
					Vous voyez, mon cher President que mes malheurs augmentent au lieu de diminuer. la guerre Americaine a servi de pretexte pour me faire perdre tout employ ici. La guerre Francaise me fait perdre a present tout mon Patrimoine en France, dont je n’ai pas touché un sol depuis 1787. Et Mr. Tench Coxe je ne sai pour quelle raison semble vouloir me faire perdre le produit du reste de mon argent que je croyois avoir mis en seureté a New-york
				
			